State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   519266
________________________________

In the Matter of the Claim of
   LOREEN KALISHER,
                    Appellant.

COMMISSIONER OF LABOR,                      MEMORANDUM AND ORDER
                    Respondent.
________________________________


Calendar Date:   December 2, 2014

Before:   Lahtinen, J.P., McCarthy, Rose and Devine, JJ.

                             __________


     Loreen Kalisher, Hicksville, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed August 21, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because her employment was terminated due to misconduct.

     Decision affirmed.    No opinion.

     Lahtinen, J.P., McCarthy, Rose and Devine, JJ., concur.
                        -2-                  519266

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court